Case 18-01297      Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59          Desc Main
                                Document     Page 1 of 39
                                                                                             .


                      UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF IOWA

In re:

VeroBlue Farms USA, Inc., et. al.,              Case No. 18-01297
EIN:
                                                Chapter 11
Debtors.


  SUBSTITUTED AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
      OF VEROBLUE FARMS USA, INC. AND ITS AFFILIATED DEBTORS

                                     Dated: April 15, 2019



Dan Childers                                    Joseph A. Peiffer
Elderkin & Pirnie, PLC                          Ag & Business Legal Strategies
316 Second Street SE, Suite 124                 P.O. Box 11425
P.O. Box 1968                                   Cedar Rapids, IA 52410-1425
Cedar Rapids, IA 52401                          1350 Boyson Road, Suite A-1
Telephone: (319) 362-2137                       Hiawatha, IA 52233-2211
Facsimile: (319) 362-1640                       Telephone: (319) 363-1641
Email: dchilders@elderkinpirnie.com             Facsimile: (319) 200-2059
                                                Email: joe@ablsonline.com


                                 Attorneys for the Debtors
 Case 18-01297         Doc 465           Filed 04/15/19 Entered 04/15/19 13:40:59                                     Desc Main
                                          Document     Page 2 of 39

                                            TABLE OF CONTENTS

                                                                                                                                Page


ARTICLE I          INTRODUCTION ........................................................................................... 1
ARTICLE II         DEFINITIONS, RULES OF INTERPRETATION, COMPUTATION
                   OF TIME .......................................................................................................... 1
      2.01    Definitions.............................................................................................................. 1
      2.02    Rules of Interpretation ........................................................................................... 8
      2.03    Computation of Time ............................................................................................. 8
ARTICLE III        TREATMENT OF UNCLASSIFIED CLAIMS .............................................. 8
      3.01    Administrative Expense Claims ............................................................................. 8
      3.02    DIP Facility Claim ................................................................................................. 9
      3.03    Professional Fee Claims ......................................................................................... 9
      3.04    Post-Effective Date Professional Fees ................................................................... 9
      3.05    Priority Tax Claims ................................................................................................ 9
      3.06    Statutory Fees....................................................................................................... 10
ARTICLE IV         DESIGNATION OF CLASSES .................................................................... 10
      4.01    Classification........................................................................................................ 10
ARTICLE V          TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS.................. 11
      5.01    Class 1: Priority Non-Tax Claims ........................................................................ 11
      5.02    Class 2: Broadmoor Secured Claim ..................................................................... 11
      5.03    Class 3(a), (b) and (c): Secured Tax Claims ....................................................... 12
              5.03(a) Class 3(a): Secured Tax Claim—Hamilton County Treasurer (Ur-
                      ban Farm) ................................................................................................. 12
              5.03(b) Class 3(b): Secured Tax Claim—Hamilton County Treasurer
                      (Blairsburg Facility) ................................................................................. 12
              5.03(c) Class 3(c): Secured Tax Claim—Hardin County Treasurer (Buck-
                      eye Facility) ............................................................................................. 12
      5.04    Class 4: Additional Secured Claim—Card Services ............................................ 13
      5.05    Class 5: General Unsecured Claims ..................................................................... 13
      5.06    Class 6: Intercompany Interests ........................................................................... 13
      5.07    Class 7: Interests in VBF USA ............................................................................ 14
      5.08    Cramdown ............................................................................................................ 14
ARTICLE VI         PROVISIONS REGARDING RESOLUTION OF CLAIMS AND
                   DISTRIBUTIONS UNDER THE PLAN ...................................................... 14

                                                              -i-
 Case 18-01297         Doc 465           Filed 04/15/19 Entered 04/15/19 13:40:59                                   Desc Main
                                          Document     Page 3 of 39

                                            TABLE OF CONTENTS
                                                 (continued)
                                                                                                                              Page


     6.01     Method of Distributions Under the Plan .............................................................. 14
     6.02     Claims Objections ................................................................................................ 15
     6.03     Disputed Claims ................................................................................................... 15
     6.04     Claims Estimation ................................................................................................ 16
     6.05     Claims Allowance ................................................................................................ 16
ARTICLE VII        EXECUTORY CONTRACTS AND UNEXPIRED LEASES...................... 16
     7.01     Assumption or Rejection of Executory Contracts and Unexpired Leases ........... 16
     7.02     Rejection Damages Claims .................................................................................. 16
     7.03     Assumed Contracts; Cure of Defaults.................................................................. 17
ARTICLE VIII       UNSECURED CREDITOR TRUST ............................................................. 18
     8.01     Unsecured Creditor Trust Declaration ................................................................. 18
     8.02     Unsecured Creditor Trustee ................................................................................. 18
     8.03     Vesting of Assets ................................................................................................. 18
     8.04     Creditor Trust Asset Administration .................................................................... 19
     8.05     Case Administration............................................................................................. 19
     8.06     Creditor Trustee’s Professionals .......................................................................... 19
     8.07     Quarterly Reports ................................................................................................. 19
     8.08     Representative of Estate ....................................................................................... 20
     8.09     Cooperation Regarding Assigned Causes of Action ............................................ 20
     8.10     Compensation of Creditor Trustee and Professionals .......................................... 20
     8.11     Exculpation .......................................................................................................... 20
ARTICLE IX         OTHER MEANS FOR IMPLEMENTATION AND EFFECT OF
                   CONFIRMATION OF PLAN ....................................................................... 21
     9.01     Term of Bankruptcy Injunction or Stays ............................................................. 21
     9.02     Consummation of the Plan ................................................................................... 21
     9.03     Sources of Cash for Plan Distributions ................................................................ 21
     9.04     Compromise of Controversies ............................................................................. 21
     9.05     Effect of Plan on Undersecured Creditors ........................................................... 21
     9.06     Effect of Plan on Debtors ..................................................................................... 22
     9.07     Issuance of the Plan Sponsor New Equity Interest .............................................. 23


                                                             -ii-
 Case 18-01297           Doc 465          Filed 04/15/19 Entered 04/15/19 13:40:59                                    Desc Main
                                           Document     Page 4 of 39

                                             TABLE OF CONTENTS
                                                  (continued)
                                                                                                                                Page


     9.08      Plan Transactions ................................................................................................. 24
     9.09      Cancellation of Unexercised and Unvested Interests........................................... 24
     9.10      Preservation of Causes of Action ......................................................................... 25
     9.11      Powers and Duties of Reorganized Debtors ........................................................ 25
     9.12      Default Remedies ................................................................................................. 26
     9.13      Discharge ............................................................................................................. 26
     9.14      Debtor Releases ................................................................................................... 27
     9.15      Releases by Holders of Claims and Interests ....................................................... 28
     9.16      Exculpation .......................................................................................................... 29
     9.17      Injunction on Claims ............................................................................................ 29
ARTICLE X            SUBSTANTIVE CONSOLIDATION OF THE DEBTORS ........................ 30
ARTICLE XI           EFFECTIVENESS OF THE PLAN .............................................................. 31
     11.01 Conditions Precedent to Effectiveness................................................................. 31
     11.02 Waiver of Conditions Precedent .......................................................................... 31
     11.03 Effect of Non-Occurrence of Effective Date ....................................................... 31
ARTICLE XII          RETENTION OF JURISDICTION ............................................................... 31
ARTICLE XIII         MISCELLANEOUS PROVISIONS.............................................................. 32
     13.01 Aid in Implementation of Plan ............................................................................. 32
     13.02 Amendment or Modification of the Plan ............................................................. 33
     13.03 Severability .......................................................................................................... 33
     13.04 Revocation or Withdrawal of the Plan ................................................................. 33
     13.05 Binding Effect ...................................................................................................... 33
     13.06 Notices ................................................................................................................. 33
     13.07 Governing Law .................................................................................................... 34
     13.08 Allocation of Plan Distributions Between Principal and Interest ........................ 34




                                                              -iii-
    Case 18-01297            Doc 465        Filed 04/15/19 Entered 04/15/19 13:40:59     Desc Main
                                             Document     Page 5 of 39
                                                                                                      .


       SUBSTITUTED AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
           OF VEROBLUE FARMS USA, INC. AND ITS AFFILIATED DEBTORS

                                                     ARTICLE I
                                                   INTRODUCTION

        Pursuant to Title 11 of the United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy
Code”), VeroBlue Farms USA, Inc. (“VBF USA”), VBF Operations Inc., Iowa’s First, Inc., VBF
Transport, Inc., and VBF IP, Inc. (the “Debtors”) propose the following Substituted Amended
Joint Chapter 11 Plan of Reorganization (the “Plan”). This Plan includes the revisions made to the
Plan filed as Doc. 364 on March 13, 2019 in the Technical Amendments to the plan filed on April
15, 2019 as Doc. 464 and includes a Revised Creditor Trust Agreement filed on April 15, 2019 as
Doc. 463. Holders of Claims and Interests should refer to the Disclosure Statement accompanying
this Plan for a discussion of the Debtors’ history, business, assets, results of operations, historical
financial information, and liquidation analysis, as well as a summary and description of the Plan.1

                                   ARTICLE II
          DEFINITIONS, RULES OF INTERPRETATION, COMPUTATION OF TIME

            2.01 Definitions

       As used herein, the following terms have the respective meanings specified below, unless
the context otherwise requires:

       “Additional Secured Claim” means any Secured Claim other than the Broadmoor Secured
Claim, the Secured Claim held by the Plan Sponsor arising from the Broadmoor Loan, or a Secured
Tax Claim.

        “Administrative Expense Claim” means any right to payment constituting a cost or ex-
pense of the Chapter 11 Cases under sections 503(b), 507(a)(2), or 1114(e)(2) of the Bankruptcy
Code, including, without limitation, any actual and necessary costs and expenses of preserving the
Estate, any actual and necessary costs and expenses of operating the Debtors’ business, any in-
debtedness or obligations incurred or assumed by the Debtors in connection with the conduct of
their business or liquidation of their assets, any Professional Fee Claim, and any fees or charges
assessed against the Estate under section 1930 of Title 28 of the United States Code.

        “Allowed” means, with respect to any Claim, the Claim or portion thereof that is not a
Disputed Claim or Disallowed Claim (a) for which a Proof of Claim was timely Filed with the
Bankruptcy Court, and as to which no Claims Objection is interposed; (b) for which no Proof of
Claim thereof was Filed, to the extent that such Claim has been listed by the respective Debtor in
its Schedules as liquidated in amount and not disputed or contingent as to liability, and as to which
no Claims Objection is interposed; (c) which arises from the recovery of property under sections
550 or 553 of the Bankruptcy Code and is allowed in accordance with section 502(h) of the Bank-
ruptcy Code; (d) which is allowed under the Plan; or (e) which is allowed by a Final Order.


1
    All capitalized terms shall have meaning set forth in Article II of this Plan.
 Case 18-01297        Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59           Desc Main
                                   Document     Page 6 of 39


         “Allowed Additional Secured Claim” means an Additional Secured Claim that is Al-
lowed.

       “Allowed Administrative Expense Claim” means an Administrative Expense Claim that
is Allowed.

         “Allowed Claim” means a Claim that is Allowed.

         “Allowed General Unsecured Claim” means a General Unsecured Claim that is Allowed.

         “Allowed Interest” means an Interest that is Allowed.

         “Allowed Priority Non-Tax Claim” means a Priority Non-Tax Claim that is Allowed.

         “Allowed Priority Tax Claim” means a Priority Tax Claim that is Allowed.

         “Allowed Professional Fee Claim” means a Professional Fee Claim that is Allowed.

         “Allowed Secured Claim” means a Secured Claim that is Allowed.

         “Allowed Secured Tax Claim” means a Secured Tax Claim that is Allowed.

         “Assigned Causes of Action” has the meaning ascribed thereto in section 8.03(c) of the
Plan

        “Assumed Contracts” means those Executory Contracts and unexpired leases of the Debt-
ors assumed pursuant to Article VII of this Plan.

        “Avoidance Claims” means any and all rights, claims, Causes of Action, or rights to avoid
any transfer or incurrence of debt that may be asserted or recovered by each Debtor in its capacity
as debtor-in-possession pursuant to Chapter 5 of the Bankruptcy Code.

         “Bankruptcy Code” shall have the meaning set forth in Article I of this Plan.

       “Bankruptcy Court” means the United States Bankruptcy Court for the Northern District
of Iowa.

       “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as promulgated
by the United States Supreme Court under section 2075 of title 28 of the United States Code, 28
U.S.C. § 2075, as applicable to the Chapter 11 Cases.

         “Blairsburg Facility” means the facility located at 2567 190th Street, Blairsburg, IA
50034, as described in more detail in Schedule A-1, attached to the Schedules Filed by Iowa’s
First, Inc.

         “Broadmoor” means Broadmoor Financial, L.P., a Kansas limited partnership.

       “Broadmoor Deficiency Claim” means Broadmoor’s Allowed General Unsecured Claim
equal, as of the Effective Date, to the amount the Debtors owe to Broadmoor pursuant to the

                                                 2
 Case 18-01297        Doc 465      Filed 04/15/19 Entered 04/15/19 13:40:59              Desc Main
                                    Document     Page 7 of 39


Broadmoor Loan, including any interest and fees accrued thereunder, less the amount of the Broad-
moor Secured Claim.

       “Broadmoor Loan” means the loan issued from Amstar Group, LLC and the Plan Sponsor
to VBF Operations Inc. and Iowa’s First, Inc., as borrowers, a portion of which was subsequently
assigned from Amstar Group, LLC to Broadmoor, in the outstanding amount as of the Petition
Date of $53,803,271.65.

       “Broadmoor Secured Claim” means the Allowed Secured Claim held by Broadmoor in
the amount of $11,025,000 arising from the Broadmoor Loan.

        “Buckeye Facility” means the facility located in Radcliffe, Iowa, as described in more
detail in Schedule A-2, attached to the Schedules Filed by Iowa’s First, Inc.

        “Business Day” means any day other than a Saturday, Sunday, or any legal holiday under
federal law or the state of Iowa.

       “Cash” means legal tender of the United States of America and equivalents thereof.

         “Causes of Action” means, without limitation, any and all actions, causes of action, liabil-
ities, obligations, rights, suits, debts, sums of money, damages, judgments, claims, and demands
whatsoever, whether known or unknown, in law, equity, or otherwise.

       “Chapter 11 Case(s)” or “Case(s)” means the substantively consolidated chapter 11 cases
commenced by the Debtors and jointly administered under case number 18-01297 in the Bank-
ruptcy Court.

       “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

        “Claims Objection” means any objection, application, motion, complaint, or any other
legal proceeding seeking, in whole or in part, to disallow, determine, liquidate, classify, reclassify,
establish the priority of, expunge, subordinate, or estimate any Claim (including the resolution of
any request for payment of any Administrative Expense Claim) or Interest.

       “Claims Register” means the official register of Claims against and Interests in the Debt-
ors.

       “Class” means a class of Claims or Interests as classified under this Plan.

       “Collateral” means any property or interest in property of the Estate subject to a Lien,
charge, or other encumbrance to secure the payment or performance of a Claim, which Lien,
charge, or other encumbrance is not subject to avoidance under the Bankruptcy Code.

       “Confirmation” means entry of the Confirmation Order by the Bankruptcy Court.




                                                  3
 Case 18-01297        Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59            Desc Main
                                   Document     Page 8 of 39


      “Committee” means the Official Committee of Unsecured Creditors appointed in the
Chapter 11 Cases on October 24, 2018 (Doc.88), which appointment was amended on January 7,
2019.

       “Confirmation Hearing” means the duly noticed hearing held by the Bankruptcy Court
to consider Confirmation of the Plan pursuant to section 1128 of the Bankruptcy Code, including
any continuances thereof.

       “Confirmation Order” means the order of the Bankruptcy Court confirming this Plan
pursuant to section 1129 of the Bankruptcy Code.

        “Consummation” means the occurrence of the Effective Date.

        “Creditor” has the meaning ascribed to such term in section 101(10) of the Bankruptcy
Code.

        “Creditor Trust” means the creditor trust established in Creditor Trust Agreement at-
tached to the Plan as Exhibit “2.”

        “Creditor Trust Agreement” means the agreement attached to this Plan as Exhibit “2.”

        “Creditor Trust Assets” means the assets transferred to the Creditor Trust as is set forth
in section 8.03 of this Plan.

        “Creditor Trustee” means the trustee named in the Creditor Trust Agreement attached to
this Plan as Exhibit “2.”

        “Creditor Trustee Expenses” means the expenses incurred by the Creditor Trustee to
administer the Creditor Trust consistent with the Creditor Trust Agreement and the provisions of
this Plan.

        “Debtor Releasees” means each of the other Debtors, the Estate, the Reorganized Debtors,
the Plan Sponsor, and each of the foregoing Entities’ respective current and former officers, direc-
tors, members, employees, partners, managers, advisors, attorneys, financial advisors, investment
bankers, accountants, insurance providers, and other professionals and representatives, and each
of their direct and indirect shareholders’ and owners’ respective officers, directors, members, em-
ployees, partners, managers, advisors, attorneys, financial advisors, investment bankers, account-
ants, and other professionals and representatives, including, without limitation, Eva Ebstein, Jens
Haarkoetter, Ed Kerzner, Alan Sutherland, Björn Thelander, Anders Wester, and Norman
McCowan. Notwithstanding the immediately preceding sentence, Debtor Releasees does not in-
clude Leslie A. Wulf, Bruce A. Hall, James Rea, John E. Rea, Keith Driver, Kenneth A. Lockard,
Terry Lyon, Gregg Sedun, Sean Maniaci, Cassels Brock Blackwell, Jackson Walker, Cannacord
Genuity, Steve Lobb, Mark Nelson, Jeff Nelson, SNB Farms Partnership, Opposing Flows Aqua-
culture, Inc., William Turk, Robert Goodman, or any affiliate of the foregoing.

        “Debtors” shall have the meaning set forth in Article I of this Plan.



                                                 4
 Case 18-01297        Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59             Desc Main
                                   Document     Page 9 of 39


       “DIP Credit Agreement” means that certain Debtor-in-Possession Credit Agreement,
dated as of September 21, 2018 by and among the Debtors and the Plan Sponsor, and all exhibits,
amendments, and supplements thereto.

       “DIP Facility” means the debtor-in-possession financing provided to the Debtors during
the Chapter 11 Cases pursuant to the DIP Credit Agreement.

       “DIP Facility Claims” means all Claims held by the Plan Sponsor, or its successor or
assignee, arising under or relating to the DIP Facilities, whether pursuant to the DIP Credit Agree-
ment, the Final DIP Order, or otherwise.

         “Disallowed” means, when referring to a Claim, a Claim or any portion thereof, that (a) has
been disallowed or expunged, in whole or in part, by a Final Order; (b) has been withdrawn by
agreement between the Debtors and the holder thereof, in whole or in part; (c) has been withdrawn,
in whole or in part, by the holder thereof; (d) is listed in the Schedules as zero or as disputed,
contingent, or unliquidated and in respect of which a Proof of Claim has not been timely Filed or
deemed timely Filed pursuant to the Plan, the Bankruptcy Code, or any Final Order; (e) has been
reclassified, expunged, subordinated, or estimated to the extent that such reclassification, expunge-
ment, subordination, or estimation results in a reduction in the Filed amount of any Proof of Claim;
or (f) is evidenced by a Proof of Claim which has been Filed, or which has been deemed to be
Filed under applicable law or order of the Bankruptcy Court, or which is required to be Filed by
order of the Bankruptcy Court, but as to which such Proof of Claim was not timely or properly
Filed. In each case a Disallowed Claim is disallowed only to the extent of disallowance, with-
drawal, reclassification, expungement, subordination, or estimation.

       “Disallowed Claim” means a Claim that is Disallowed.

       “Disclosure Statement” means the disclosure statement for the Plan, as it may be
amended, supplemented, or modified from time to time, that is prepared and distributed in accord-
ance with sections 1125, 1126(b), or 1145 of the Bankruptcy Code or Bankruptcy Rule 3018.

      “Disputed Claim” means any Claim as to which a Claims Objection is pending, Filed, or
contemplated by the Debtors or the Reorganized Debtors, as applicable.

      “Distribution” means any payment of Cash or issuances of ownership interests in any
Reorganized Debtor called for under the Plan.

       “Effective Date” means the first day after the conditions to effectiveness of the Plan pro-
vided in section 11.01 hereof have been satisfied.

       “Entity” means an entity as defined in section 101(15) of the Bankruptcy Code.

        “Estate” means the substantively consolidated estates of each Debtor created in the Chap-
ter 11 Cases pursuant to section 541 of the Bankruptcy Code and a Final Order.

       “Exculpated Party” means the Debtors, the Plan Sponsor, Broadmoor, the Committee,
and any of their respective members, partners, officers, directors, employees, advisors, attorneys,
professionals, insurance providers, or agents and advisors of any of the foregoing, including,

                                                 5
 Case 18-01297        Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59              Desc Main
                                  Document      Page 10 of 39


without limitation, Eva Ebstein, Jens Haarkoetter, Ed Kerzner, Alan Sutherland, Björn Thelander,
and Anders Wester.

         “Executory Contract” means a contract to which one or more of the Debtors are party
that is considered an executory contract under the Bankruptcy Code and applicable case law.

       “Federal Judgment Rate” means the interest rate provided for in 28 U.S.C. § 1961(a).

       “File” or “Filed” means file or filed on the Claims Register or the docket of the Bankruptcy
Court or its authorized designee in the Chapter 11 Cases.

       “Final DIP Order” means the Final Order approving the DIP Facility.

        “Final Order” means an order of the Bankruptcy Court as to which the time to appeal,
petition for certiorari, or move for reargument or rehearing has expired and as to which no appeal,
petition for certiorari, or other proceeding for reargument or rehearing shall then be pending or as
to which any right to appeal, petition for certiorari, reargument, or rehearing shall have been
waived in writing, in form and substance, satisfactory to the Debtors or, in the event that an appeal,
writ of certiorari, or reargument or rehearing thereof has been sought, such order of the Bankruptcy
Court shall have been determined by the highest court to which such order was appealed, or certi-
orari reargument or rehearing shall have been denied and the time to take any further appeal, peti-
tion for certiorari, or move for reargument or rehearing shall have expired; provided, however, that
the possibility that a motion under Rule 59 or Rule 60 of the Federal Rules of Civil Procedure, or
any analogous rule under the Federal Rules of Bankruptcy Procedure, may be Filed with respect
to such order shall not cause such order not to be a Final Order.

        “General Unsecured Claim” means any unsecured Claim other than a Priority Tax Claim,
Priority Non-Tax Claim, or Administrative Expense Claim.

       “Impaired” means impaired within the meaning of section 1124 of the Bankruptcy Code.

       “Impaired Claim” means a Claim that is Impaired.

       “Impaired Class” means a Class containing Claims or Interests that are Impaired.

        “Intercompany Claims” means any Claim held by one of the Debtors against any other
Debtor, including (a) any account reflecting intercompany book entries by a Debtor with respect
to any other Debtor, (b) any Claim not reflected in book entries that is held by such Debtor against
any other Debtor or Debtors, and (c) any Claim derivatively asserted or assertible by or on behalf
of a Debtor against any other Debtor or Debtors.

       “Intercompany Interests” means any Interest held by one of the Debtors in any other
Debtor.

       “Interest” means any equity or ownership interests in and with respect to the Debtors,
including any warrants, options, or contract rights to purchase or acquire such interests at any time.

       “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

                                                  6
 Case 18-01297        Doc 465      Filed 04/15/19 Entered 04/15/19 13:40:59           Desc Main
                                   Document      Page 11 of 39


       “Lists of Holders of Interests” means the lists of equity security holders and any amend-
ments thereto the Debtors Filed in accordance with Bankruptcy Rule 1007.

         “Petition Date” means September 21, 2018.

      “Plan” means this Chapter 11 plan, either in its present form or as the same may be altered,
amended, or modified from time to time, and including the Plan Supplement.

        “Plan Released Parties” means each of the Debtors, the Plan Sponsor, and any of their
respective members, partners, officers, directors, employees, advisors, attorneys, professionals, or
agents and advisors of any of the foregoing, including, without limitation, Eva Ebstein, Jens Haar-
koetter, Ed Kerzner, Alan Sutherland, Björn Thelander, Anders Wester and Norman McCowan.
For clarity and notwithstanding the foregoing sentence, Plan Released Parties do not include Leslie
A. Wulf, Bruce A. Hall, James Rea, John E. Rea, Keith Driver, Kenneth Lockard, Terry Lyon,
Gregg Sedun, Sean Maniaci, Cassels Brock Blackwell, Jackson Walker, Cannacord Genuity, Steve
Lobb, Mark Nelson, Jeff Nelson, SNB Farms Partnership, Opposing Flows Aquaculture, Inc., Wil-
liam Turk, Robert Goodman or any affiliate of the foregoing.

         “Plan Sponsor” means Alder Aqua, Ltd. or its successor or assignee.

       “Plan Sponsor New Equity Interest” means 100% of the new equity interests of the Re-
organized VBF USA issued to the Plan Sponsor pursuant to section 9.06(a).

        “Post-Petition Interest” means simple interest per annum at the Federal Judgment Rate,
based on a 360-day year for the period from the Petition Date to, but excluding, the Effective Date.

         “Priority Non-Tax Claim” means any Claim entitled to priority under section 507(a)(1),
(4), (5), (6), or (7) of the Bankruptcy Code.

        “Priority Tax Claim” means any Claim of a governmental unit of the kind entitled to
priority in payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy Code.

         “Professional Fee Claim” means a Claim for Professional Fees.

         “Professional Fees” shall have the meaning set forth in section 3.03 of this Plan.

        “Professionals” means the professionals retained by the Debtors under Bankruptcy Code
sections 327 or 1103 and to be compensated pursuant to Bankruptcy Code sections 327, 328, 330,
331, or 503(b)(2), (4), or (5).

         “Proof of Claim” means a proof of claim Filed in connection with any of the Chapter 11
Cases.

         “Reorganized Debtors” means the Debtors as reorganized as of the Effective Date.

       “Reorganized Debtors’ Constituent Documents” means on or after the Effective Date,
the governing documents of each Reorganized Debtor, each in form and substance satisfactory to
the Debtors and the Plan Sponsor.

                                                  7
 Case 18-01297        Doc 465      Filed 04/15/19 Entered 04/15/19 13:40:59               Desc Main
                                   Document      Page 12 of 39


        “Reorganized VeroBlue Farms USA, Inc.” means VBF USA as reorganized as of the
Effective Date.

        “Schedules” means, collectively, the Schedules of Assets and Liabilities, the List of Hold-
ers of Interests, and the Statement of Financial Affairs.

      “Schedules of Assets and Liabilities” means the schedules of assets and liabilities and
any amendments thereto the Debtors Filed in accordance with Bankruptcy Rule 1007.

        “Secured Claim” means a Claim that is secured by a Lien on property in which the Debt-
ors’ Estate has an interest, which lien is valid, perfected, and enforceable under applicable law or
by reason of a Final Order, or that is subject to setoff under section 553 of the Bankruptcy Code,
but only to the extent of the value of the Claim holder’s interest in the Estate’s interest in such
property or to the extent of the amount subject to setoff, as applicable, as determined pursuant to
section 506(a) of the Bankruptcy Code.

       “Secured Tax Claim” means any Claim of a governmental unit for taxes owed by any of
the Debtors that is secured by Lien.

       “Securities Exchange Act” means the Securities and Exchange Act of 1934, as amended,
codified at 15 U.S.C. § 78a et seq.

       “Statements of Financial Affairs” means the statement of finical affairs and any amend-
ments thereto the Debtors Filed in accordance with Bankruptcy Rule 1007.

      “Unimpaired” means a Claim, Interest, or Class thereof that is not impaired within the
meaning of section 1124 of the Bankruptcy Code.

         “Urban Farm” means the facility located at 401 Des Moines Street, Webster City, IA
50595, as described in more detail in Schedule A-3, attached to the Schedules Filed by Iowa’s
First, Inc.

        “U.S. Trustee” means the Office of the United States Trustee for Region XII.

        2.02 Rules of Interpretation

         Wherever from the context it appears appropriate, each term stated in either the singular or
the plural shall include both the singular and the plural and pronouns stated in the masculine, fem-
inine, or neuter gender shall include the masculine, feminine, and neuter. Unless otherwise speci-
fied, all section, article, schedule, or exhibit references in the Plan are to the respective section in,
article of, schedule to, or exhibit to, the Plan. The words “herein,” “hereof,” “hereto,” “hereunder,”
and other words of similar import refer to the Plan as a whole and not to any particular section,
subsection, or clause contained in the Plan. The rules of construction contained in section 102 of
the Bankruptcy Code shall apply to the construction of the Plan. A term used herein that is not
defined herein, but that is used in the Bankruptcy Code, shall have the meaning ascribed to that
term in the Bankruptcy Code. The headings in the Plan are for convenience of reference only and
shall not limit or otherwise affect the provisions of the Plan.


                                                   8
 Case 18-01297        Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59              Desc Main
                                  Document      Page 13 of 39


       2.03 Computation of Time

       In computing any period of time prescribed or Allowed by the Plan, the provisions of Rule
9006(a) of the Bankruptcy Rules shall apply.

                                  ARTICLE III
                        TREATMENT OF UNCLASSIFIED CLAIMS

       3.01 Administrative Expense Claims

        Any party who claims to hold an Administrative Expense Claim (other than a Claim for
Professional Fees) must File a motion seeking allowance of such Administrative Expense Claim
on or before the date that is 28 days after the Effective Date, regardless of whether or not such
party has previously asserted an Administrative Expense Claim in a Proof of Claim. Except to the
extent any Entity entitled to payment of an Allowed Administrative Expense Claim has received
payment on account of such Claim prior to the Effective Date or agrees to less favorable treatment,
each holder of an Allowed Administrative Expense Claim (other than a Claim for Professional
Fees) shall receive, in full and final satisfaction of such Claim, Cash in an amount equal to such
Allowed Administrative Expense Claim by the later of either (i) the Effective Date or as soon
thereafter as is reasonably practicable, or (ii) the date that is 14 days after the Administrative Ex-
pense Claim becomes an Allowed Administrative Expense Claim.

       Notwithstanding the foregoing section 3.01, upon the Effective Date, the Plan Sponsor’s
Allowed Administrative Expense Claim, other than the DIP Facility Claim, shall be fully satisfied
by the Distribution of the Plan Sponsor New Equity Interest.

       3.02 DIP Facility Claim

        On the Effective Date, the DIP Facility Claim shall be deemed to be an Allowed Claim
and, at the election of the Plan Sponsor, fully and finally satisfied by the Distribution of the Plan
Sponsor New Equity Interest. If the Plan Sponsor does not so elect, the DIP Facility Claim shall
be paid in full in Cash on the Effective Date.

       3.03 Professional Fee Claims

        All Professionals seeking payment of Professional Fees or reimbursement of expenses in-
curred through and including the Effective Date under sections 503(b)(2), (3), (4) or (5) of the
Bankruptcy Code (“Professional Fees”) must File their respective final applications on or before
the date that is 45 days after the Effective Date. Except to the extent that the holder of a Profes-
sional Fee Claim agrees to different treatment, each holder of an Allowed Professional Fee Claim
shall receive, in full and final satisfaction of such Claim, Cash in an amount equal to such Allowed
Claim as soon as practicable after such Claim is Allowed by the Bankruptcy Court.

       3.04 Post-Effective Date Professional Fees

        From and after the Effective Date, the Reorganized Debtors shall pay in Cash the reasona-
ble fees and expenses incurred by the Reorganized Debtors’ respective professionals, if any, with-
out any further notice to or action, order, or approval of the Bankruptcy Court. For the avoidance

                                                  9
Case 18-01297   Doc 465   Filed 04/15/19 Entered 04/15/19 13:40:59   Desc Main
                          Document      Page 14 of 39
Case 18-01297            Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59            Desc Main
                                     Document      Page 15 of 39



       3(c)         Secured Tax Claims—Hardin               Yes                    Yes
                    County Treasurer (Buckeye Facility)


       4            Additional Secured Claim—Card           Yes                    Yes
                    Services


       5            General Unsecured Claims                Yes                    Yes


       6            Intercompany Interests                  No                     No


       7            Interests in VBF USA                    Yes                    No

                                  ARTICLE V
                  TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS

           5.01 Class 1: Priority Non-Tax Claims

(i)        Treatment: Unless the holder agrees otherwise, commencing on or as soon as practicable
           after the Effective Date or the date its Priority Non-Tax Claim becomes an Allowed Priority
           Non-Tax Claim, each holder of an Allowed Priority Non-Tax Claim shall receive, in full
           and final satisfaction of such Claim, four quarterly payments totaling a value equal to the
           amount of such Allowed Priority Non-Tax Claim as of the Effective Date plus Post-Petition
           Interest where required under applicable law.

(ii)       Voting: The Claims in Class 1 are Impaired. The holders of Allowed Priority Non-Tax
           Claim are entitled to vote to accept or reject this Plan.

           5.02 Class 2: Broadmoor Secured Claim

(i)        Treatment: The Broadmoor Secured Claim shall be treated as follows:

           Restructured Note. On the Effective Date, the Reorganized Debtors shall deliver to Broad-
           moor a note in the principal amount of $11,025,000, with interest accruing at the rate of
           3% per annum. The Reorganized Debtors shall make monthly payments of interest only
           until the first anniversary of the Effective Date. On the first anniversary of the Effective
           Date, a principal payment of $6,000,000 shall be due. Thereafter, the remaining balance
           shall be amortized in equal quarterly payments for three years, with final maturity on the
           fourth anniversary of the Effective Date. The Reorganized Debtors shall have the right to
           pre-pay the note in whole or in part.

           Lien. Broadmoor shall retain its Lien on the Collateral to secure the principal and interest
           due and payable pursuant to the note described in the preceding paragraph, with such Lien
           attaching to the Collateral in the same priority as prior to the Petition Date. Upon payment

                                                   11
Case 18-01297        Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59             Desc Main
                                 Document      Page 16 of 39


       of the principal and interest under the note described in the preceding paragraph, Broad-
       moor shall release its Liens.

       Participation. The sum of $5,025,000, representing the portion of the Broadmoor Loan
       allocated to the Collateral in which the Plan Sponsor, as participant, holds a first security
       interest, shall be payable to the Plan Sponsor on terms to be agreed upon by the Plan Spon-
       sor and Broadmoor.

       Restated Loan Documents. In the Plan Supplement, the Debtors may submit an amended
       and restated note and security documents, acceptable to Broadmoor, regarding the Broad-
       moor Secured Claim.

       Broadmoor Deficiency Claim. The Broadmoor Deficiency Claim shall be a Class 5 Gen-
       eral Unsecured Claim.

(ii)   Voting: The Claim in Class 2 is Impaired. Broadmoor, as the holder of the Broadmoor
       Secured Claim, is entitled to vote to accept or reject the Plan.

       5.03 Class 3(a), (b), and (c): Secured Tax Claims

       5.03(a) Class 3(a): Secured Tax Claim—Hamilton County Treasurer (Urban Farm)

(i)    Treatment: Unless the Hamilton County Treasurer agrees otherwise, as relates to its Claim
       secured by an interest in the Urban Farm, commencing on or as soon as practicable after
       the Effective Date or the date the aforementioned Secured Tax Claim becomes an Allowed
       Secured Tax Claim, the Hamilton County Treasurer, in full and final satisfaction of such
       Claim, shall: (A) retain its Lien on the Urban Farm in an amount equal to the value of such
       Claim, with the Lien attaching to the Urban Farm in the same relative priority as existed
       immediately prior to the Petition Date, and (B) four quarterly payments totaling a value, as
       of the Effective Date, equal to the amount of its Allowed Secured Tax Claim plus Post-
       Petition Interest where required under applicable law.

(ii)   Voting: The Claim in Class 3(a) is Impaired. Hamilton County Treasurer is entitled to vote
       to accept or reject the Plan.

       5.03(b) Class 3(b): Secured Tax Claim—Hamilton County Treasurer (Blairsburg Fa-
              cility)

(i)    Treatment: Unless Hamilton County Treasurer agrees otherwise, as relates to its Claim
       secured by an interest in the Blairsburg Facility, commencing on or as soon as practicable
       after the Effective Date or the date the aforementioned Secured Tax Claim becomes an
       Allowed Secured Tax Claim, Hamilton County Treasurer, in full and final satisfaction of
       such Claim, shall: (A) retain its Lien on the Blairsburg Facility in an amount equal to the
       value of such Claim, with the Lien attaching to the Blairsburg Facility in the same relative
       priority as existed immediately prior to the Petition Date, and (B) four quarterly payments
       totaling a value, as of the Effective Date, equal to the amount of its Allowed Secured Tax
       Claim plus Post-Petition Interest where required under applicable law.


                                                12
Case 18-01297        Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59              Desc Main
                                 Document      Page 17 of 39


(ii)   Voting: The Claim in Class 3(b) is Impaired. Hamilton County Treasurer is entitled to vote
       to accept or reject the Plan.

       5.03(c) Class 3(c): Secured Tax Claim—Hardin County Treasurer (Buckeye Facility)

(i)    Treatment: Unless Hardin County Treasurer agrees otherwise, commencing on or as soon
       as practicable after the Effective Date or the date its Additional Secured Claim becomes an
       Allowed Additional Secured Claim, Hardin County Treasurer, in full and final satisfaction
       of such Claim, shall: (A) retain its Lien on the Collateral in an amount equal to the value
       of such Claim, with the Lien attaching to the Collateral in the same relative priority as
       existed immediately prior to the Petition Date, and (B) receive four quarterly payments
       totaling a value, as of the Effective Date, equal to the amount of its Allowed Secured Tax
       Claim plus Post-Petition Interest where required under applicable law.

(ii)   Voting: The Claim in Class 3(c) is Impaired. Hardin County Treasurer is entitled to vote to
       accept or reject the Plan.

       5.04 Class 4: Additional Secured Claim—Card Services

(i)    Treatment: Unless Card Services agrees otherwise, on the Effective Date, in full and final
       satisfaction of its Additional Secured Claim, it will be entitled to offset the amount of its
       the Allowed Additional Secured Claim as of the Effective Date, plus Post-Petition Interest
       where required under applicable law, against the balance of the Certificate of Deposit at
       UMB Kansas City, Missouri, Cert. No. 21853261020. The balance of the Certificate of
       Deposit not offset, shall be returned to the Debtor without penalty for early surrender.

(ii)   Voting: The Claim in Class 4(b) is Impaired. Card services is entitled to vote to accept or
       reject the Plan.

       5.05 Class 5: General Unsecured Claims

(i)    Treatment: Allowed Class 5 Claims shall be paid pro rata in accordance with this Plan and
       the Creditor Trust Agreement. In accordance with the Creditor Trust Agreement, the Cred-
       itor Trust assets shall be deposited in the Creditor Trust on the Effective Date. The Creditor
       Trustee shall liquidate the Creditor Trust Assets, as applicable, and distribute the Net Pro-
       ceeds from time to time on dates determined by the Creditor Trustee within a reasonable
       time after the creation of appropriate reserves as determined by the Creditor Trustee in an
       amount that would be sufficient to: (A) make a pro rata distribution on account of Disputed
       Class 5 Claims that become Allowed Class 5 Claims; and (B) pay the Creditor Trustee’s
       Expenses in full.

       Provided that no challenge has been initiated to the Broadmoor Secured Claim, or the liens
       securing it, and no action has been brought against Broadmoor as of the Effective Date,
       and further provided that Class 5 votes to accept the Plan and the Effective Date occur on
       or before May 5, 2019, Broadmoor shall be deemed to waive Distribution on account of
       the Broadmoor Deficiency Claim. Broadmoor retains its right to vote the Broadmoor De-
       ficiency Claim as a Class 5 General Unsecured Claim and all other rights.


                                                13
 Case 18-01297       Doc 465      Filed 04/15/19 Entered 04/15/19 13:40:59            Desc Main
                                  Document      Page 18 of 39


(ii)   Voting: The Claims in Class 5 are Impaired. The holders of Allowed General Unsecured
       Claims against any of the Debtors, including the Broadmoor Deficiency Claim, are entitled
       to vote to accept or reject this Plan.

       5.06 Class 6: Intercompany Interests

 (i)   Treatment: Intercompany Interests shall be cancelled or reinstated, as determined by the
       Debtors with the consent of the Plan Sponsor.

(ii)   Voting: Interests in Class 6 are Unimpaired if reinstated and Impaired if cancelled. The
       holders of Intercompany Interests are conclusively presumed to have accepted this Plan if
       such Interests are reinstated and to have rejected this Plan if such Interests are cancelled
       pursuant to section 1126(f) of the Bankruptcy Code and, therefore, are not entitled to vote
       to accept or reject this Plan.

       5.07 Class 7: Interests in VBF USA

 (i)   Treatment: All Interests in VBF USA shall be extinguished as of the Effective Date and
       owners thereof shall receive no Distribution on account of such Interests.

(ii)   Voting: Interests in Class 7 are Impaired. The holders of these Interests are conclusively
       deemed to reject this Plan pursuant to section 1126(g) of the Bankruptcy Code and are not
       entitled to vote to accept or reject this Plan.

       5.08 Cramdown

        If any Class fails to accept the Plan in accordance with section 1126(c) of the Bankruptcy
Code, the Bankruptcy Court may confirm the Plan in accordance with section 1129(b) of the Bank-
ruptcy Code on the basis that the Plan is fair and equitable and does not discriminate unfairly with
respect to any Class that is Impaired and votes not to accept the Plan.

                                 ARTICLE VI
                 PROVISIONS REGARDING RESOLUTION OF CLAIMS
                     AND DISTRIBUTIONS UNDER THE PLAN

       6.01 Method of Distributions Under the Plan

       a.      In General

       Subject to Bankruptcy Rule 9010, all Distributions under the Plan shall be made to the
holders of each Allowed Claim at the address of such holder as listed on the Schedules or Proof of
Claim, as applicable.

       b.      Distributions of Cash

       Any Distributions made after the Effective Date under the Plan shall be made by the Reor-
ganized Debtors or the Creditor Trustee (as to Class 5 Claims). Such Distributions shall be made
by check unless a different method of payment is agreed upon between the individual Creditors

                                                14
 Case 18-01297       Doc 465      Filed 04/15/19 Entered 04/15/19 13:40:59            Desc Main
                                  Document      Page 19 of 39


and the Reorganized Debtors or the Creditor Trustee (as applicable). All checks for Distribution
shall be negotiated within 120 days of the date of such check, after which such check shall be void.
The holder of an Allowed Claim or Interest that does not negotiate payment within the 120-day
period shall have 1 year after the check becomes void to assert payment on account of its Claim
pursuant to this Plan, after which time its Claim shall be reduced to zero. At such time, the Reor-
ganized Debtors or the Creditor Trustee (as applicable), shall no longer be obligated to reserve for
such Claim or make any further Distributions in respect of such Claim.

       Notwithstanding any other provision of this Plan, the Debtors, Reorganized Debtors, or the
Creditor Trustee shall not be required to, but may in their discretion, make Distributions to any
holder of a Claim in an amount less than $25. In addition, the Debtors, Reorganized Debtors, or
the Creditor Trustee shall not be required to, but may in their discretion, make any payment on
account of any Claim if the costs of making such payment exceeds the amount of such payment.

       c.      Timing of Distributions

       Any payment or Distribution required to be made under the Plan on a day other than a
Business Day shall be made on the next succeeding Business Day.

       d.      Tax Withholding

        Distributions to holders of Allowed Claims and Interests shall be net of amounts required
to be withheld pursuant to applicable state and federal wage or backup withholding requirements.
In order to receive a Distribution, a holder of an Allowed Claim must provide the Debtors or Re-
organized Debtors or the Creditor Trustee, as applicable, with a completed Department of Treasury
Internal Revenue Service Form W-9.

       6.02 Claims Objections

        a.     After the Effective Date, Claims Objections may be made, and Claims Objections
made previous thereto shall be pursued, only by the Reorganized Debtors (or, as to Class 5 Claims
only, by the Unsecured Creditor Trustee). The deadline for the Reorganized Debtors to File Claims
Objections shall be 180 days after the Effective Date, subject to extension by motion to the Bank-
ruptcy Court. After the Effective Date, the Reorganized Debtors shall, without further order of the
Bankruptcy Court, have the right to retain and compensate counsel or other professionals to assist
with Claims Objections or any other duties of the Reorganized Debtors under the Plan.

        b.      After the Effective Date, the Reorganized Debtors (or Creditor Trustee as applica-
ble) may settle any Disputed Claims where the proposed Allowed Claim is to be less than $25,000
without notice and a hearing and without an order of the Bankruptcy Court. All other settlements
shall be subject to notice and a hearing pursuant to section 102(1) of the Bankruptcy Code and
Bankruptcy Rule 9019.

       6.03 Disputed Claims

       a.      Claims other than Class 5 Claims.



                                                15
 Case 18-01297        Doc 465      Filed 04/15/19 Entered 04/15/19 13:40:59              Desc Main
                                   Document      Page 20 of 39


        If any Claim is a Disputed Claim, no Distribution provided hereunder shall be made on
account of such Claim unless and until said Disputed Claim becomes an Allowed Claim. If any
Distribution is made while there is an extant Disputed Claim, the Distribution that would be paid
on account of the Disputed Claim shall be withheld until the Disputed Claim is Allowed or Disal-
lowed. If the Claim is Allowed, the holder of the Allowed Claim shall receive its withheld Distri-
bution. If the Claim is Disallowed, then any Distribution that was withheld with respect to such
Claim shall be released to the Reorganized Debtors.

       b.      Class 5 Claims

       If any Claim is a Disputed Claim, no Distribution provided hereunder shall be made on
account of such Claim unless and until said Disputed Claim becomes an Allowed Claim. In the
event a Distribution is made while there is a Disputed Claim, the Distribution that would be paid
on account of the Disputed Claim shall be withheld until the Claim is Allowed or Disallowed. If
the Claim is Allowed, the Holder of the Allowed Claim will receive its withheld Distribution

       6.04 Claims Estimation

        The Reorganized Debtors may at any time request that the Bankruptcy Court estimate any
contingent or unliquidated Claim pursuant to section 502(c) of the Bankruptcy Code, regardless of
whether the Debtors or the Reorganized Debtors previously objected to such Claim or whether the
Bankruptcy Court has ruled on any such Claims Objection, and the Bankruptcy Court shall retain
jurisdiction to estimate any Claim at any time concerning any Claims Objection, including during
the pendency of any appeal relating to any such Claims Objection. If the Bankruptcy Court esti-
mates any contingent or unliquidated Claim, that estimated amount shall constitute either the
amount of such Allowed Claim or a maximum limitation on such Claim, as determined by the
Bankruptcy Court. If the estimated amount constitutes a maximum limitation on such Claim, the
Reorganized Debtors may elect to pursue any supplemental proceedings to object to any ultimate
payment on such Claim. All of the aforementioned procedures are cumulative and not exclusive
of one another. Claims may be estimated and subsequently compromised, settled, withdrawn, or
resolved by any mechanism pursuant to this Plan or approved by the Bankruptcy Court.

       6.05 Claims Allowance

        Except as expressly provided in the Plan or any order entered in the Chapter 11 Case prior
to the Effective Date (including the Confirmation Order), the Reorganized Debtors shall have and
shall retain after the Effective Date any and all rights and defenses that the Debtors had with respect
to any Claim as of the Petition Date. All Claims of any Entity, subject to section 502(d) of the
Bankruptcy Code, shall be deemed Disallowed as of the Effective Date unless and until such Entity
pays in full the amount that it owes the Debtors.

                               ARTICLE VII
                 EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       7.01 Assumption or Rejection of Executory Contracts and Unexpired Leases

        Any Executory Contract or unexpired lease that has not expired by its own terms on or
prior to the Effective Date and that: (a) the Debtors have not assumed, assigned, or rejected with

                                                  16
 Case 18-01297        Doc 465      Filed 04/15/19 Entered 04/15/19 13:40:59              Desc Main
                                   Document      Page 21 of 39


the approval of the Bankruptcy Court, (b) is not identified as an Assumed Contract, and (c) is not
the subject of a motion to assume the same pending as of the Effective Date, shall be deemed
rejected by the Debtors, and the entry of the Confirmation Order by the Bankruptcy Court shall
constitute approval of such rejection pursuant to sections 365(a) and 1123 of the Bankruptcy Code.

       7.02 Rejection Damages Claims

        With respect to Claims arising from the rejection of Executory Contracts or unexpired
leases pursuant to section 7.01 of this Plan, the bar date to File Proofs of Claim in these Cases shall
be reopened for a period of 28 days after the Effective Date, and all such Proofs of Claim must be
Filed with the Bankruptcy Court during that time. Any such Claim that is Allowed by the Bank-
ruptcy Court shall be treated as a Class 5 General Unsecured Claim. Any Claim arising from the
rejection of an Executory Contract or unexpired lease pursuant to section 7.01 of this Plan for
which a Proof of Claim is not timely Filed within that time period shall be a Disallowed Claim and
shall further forever be barred from assertion against the Estate, the Debtors, the Reorganized
Debtors, their successors and assigns, or their assets and properties, unless otherwise ordered by
the Bankruptcy Court or as otherwise provided herein.

       7.03 Assumed Contracts; Cure of Defaults

         Any monetary amounts by which each Executory Contract or unexpired lease to be as-
sumed is in default shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by
payment of the default amount in Cash on the Effective Date or on such other terms as the parties
to each such Assumed Contract may otherwise agree. The Plan Supplement shall include the list
of Assumed Contracts to be assumed by the Reorganized Debtors pursuant to the Plan. The Plan
Supplement shall identify the Executory Contracts and unexpired contracts sought to be assumed,
the counterparties thereto, and the proposed cure payments as of the projected Effective Date, and
upon filing shall be served upon any affected counterparty in accordance with the Bankruptcy
Rules. The Debtors reserve the right to remove Executory Contracts or unexpired leases from such
list or to modify the cure amounts executed in connection therewith at any time prior to the Con-
firmation Hearing.

        Any objection to: (a) the amount of any cure payments for the Assumed Contracts, (b) the
ability of the Reorganized Debtors to provide “adequate assurance of future performance” (within
the meaning of section 365 of the Bankruptcy Code) under the Executory Contract or lease to be
assumed, or (c) any other matter pertaining to assumption, shall be Filed and served on the Debtors
on or before the deadline established by the Bankruptcy Court for filing objections to the Plan. If
an objection is Filed, the Debtors shall attempt to resolve such objection prior to the Confirmation
Hearing. If the parties are unable to consensually resolve such objection prior to the Confirmation
Hearing, such objection and any cure amounts to be paid shall be determined at the Confirmation
Hearing or as otherwise agreed to by the parties or ordered by the Bankruptcy Court.

        If a dispute remains unresolved as of the Effective Date regarding: (a) the amount of any
cure payments, (b) the ability of the Reorganized Debtors to provide “adequate assurance of future
performance” (within the meaning of section 365 of the Bankruptcy Code) under the contract or
lease to be assumed, or (c) any other matter pertaining to assumption, the cure payments required
by section 365(b)(1) of the Bankruptcy Code shall be made within a reasonable time following the

                                                  17
 Case 18-01297        Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59              Desc Main
                                  Document      Page 22 of 39


entry of a Final Order resolving the dispute and approving the assumption. Pending the Bankruptcy
Court’s ruling on such dispute, the Executory Contract at issue shall be deemed assumed by the
Debtors unless otherwise ordered by the Bankruptcy Court. However, any such “deemed” assump-
tion shall not affect any counterparty’s rights or remedies under section 365 of the Bankruptcy
Code or otherwise, which shall be preserved pending final resolution notwithstanding the
“deemed” assumption.

                                         ARTICLE VIII
                                       CREDITOR TRUST

       8.01 Creditor Trust Agreement

       The Creditor Trust will be formed as of the Effective Date and shall be governed by the
Creditor Trust Agreement, substantially in the form filed herewith as Exhibit 2.

       8.02 Creditor Trustee

       [Mark Iammarto of Development Specialists, Inc.] shall be appointed as Creditor Trustee.

       8.03 Vesting of Assets

       On the Effective Date, the Creditor Trustee Assets shall be transferred to and vest in the
Creditor Trust and be deemed contributed thereto, subject to the terms of the Plan. The Creditor
Trust Assets include:

       a.      Cash in the amount of $620,000;

        b.      all Avoidance Claims, except any claims arising against any of the following per-
sons or entities:

               (i)     Debtor Released Parties;

               (ii)    Plan Released Parties;

             (iii)   any professional retained by the Debtors pursuant to section 327 of the
Bankruptcy Code or as an ordinary course professional;

               (iv)    the persons or entities expressly identified in section 8.11 of the Plan; or

               (v)     Pranger Industries, Inc., and such others to be agreed upon with the Creditor
Trustee.

         c.     all Causes of Action held by the Debtors’ estates against Rick Sheriff, or any of his
affiliates, provided, however, that the Reorganized Debtors shall be entitled to 33 1/3% of Cash
recoveries received by the Creditor Trust on account of such Causes of Action (net of attorneys’
fees, expert fees, and other out-of-pocket costs) (with the Causes of Action described in (b) and
(c) collectively defined as the “Assigned Causes of Action”). For the avoidance of doubt, all Cred-
itor Trust Assets shall be held by the Creditor Trust solely in trust for the holders of Allowed Class

                                                  18
 Case 18-01297        Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59             Desc Main
                                  Document      Page 23 of 39


5 Claims and shall not be deemed property of the Debtors (except the Reorganized Debtors’ right
to participate in the recoveries of the Rick Sheriff Causes of Action). The Debtors are hereby
authorized and directed to take such steps as may be necessary or appropriate to confirm such
transfer and contribution of the Creditor Trust Assets to the Creditor Trust, subject to oversight
from the Creditor Trustee, as applicable.

       8.04 Creditor Trust Asset Administration

        The Creditor Trustee shall administer the Creditor Trust Assets pursuant to the Plan and
the Creditor Trust Agreement from and after the Effective Date. As more fully set forth in the
Creditor Trust Agreement, the Creditor Trustee shall be responsible for, inter alia, liquidating the
Creditor Trust Assets, analyzing and reconciling Claims (including filing and pursuing objec-
tions to the extent required), pursuing the Assigned Causes of Action, making distributions of the
net proceeds to the beneficiaries of the Creditor Trust, maintaining and administering reserves
for Disputed Claims and Claims of Creditors that may be the subject of Avoidance Claims, pay-
ing Trustee’s Expenses, preparing and filing post-Effective Date operating reports, and all other
activities typically related to trust administration.

       8.05 Case Administration

        From and after the Effective Date and continuing through the date that a final decree
closing the Chapter 11 Cases is entered pursuant to section 350 of the Bankruptcy Code and
Bankruptcy Rule 3022, the Creditor Trustee shall possess the rights of a party in interest pursuant
to section 1109(b) of the Bankruptcy Code for all matters arising in, arising under, or related to
the Chapter 11 Cases. In addition to the foregoing, for all matters arising in, arising under, or re-
lated to the Chapter 11 Cases, the Creditor Trustee shall: (a) have the right to appear and be
heard on matters brought before the Bankruptcy Court or other courts of competent jurisdiction,
including, but not limited to, adversary proceedings; (b) be entitled to notice and opportunity for
hearing; (c) have exclusive standing (including derivative standing on behalf of the Debtors) to
commence and prosecute the Assigned Causes of Action; and (d) be entitled to receive notice of
all applications, motions and other papers and pleadings set before the Bankruptcy Court in the
Chapter 11 Cases.

       8.06 Creditor Trustee’s Professionals

        Upon the acceptance by the Creditor Trustee or his or her appointment in accordance
with this Plan and the Creditor Trust Agreement, the Creditor Trustee may, without the need for
Bankruptcy Court approval, retain such law firms, accounting firms, experts, advisors, consult-
ants, investigators, or other Professionals as it may deem necessary, in accordance with the Cred-
itor Trust Agreement, to aid in the performance of his responsibilities pursuant to the terms of
the Plan, including, without limitation, the liquidation and distribution of the Creditor Trust As-
sets. The Professionals retained by the Creditor Trustee are not required to be “disinterested” as
that term is defined in the Bankruptcy Code and may include, without limitation, counsel and fi-
nancial advisors of any party in this Case, and the Creditor Trustee shall be permitted to retain
any such Professional in light of the efficiencies implicit in continuity.




                                                 19
 Case 18-01297        Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59              Desc Main
                                  Document      Page 24 of 39


       8.07 Quarterly Reports

        The Creditor Trustee shall prepare and file with the Bankruptcy Court a report within
(30) days after the conclusion of every calendar quarter setting forth: (a) all distributions in Class
5 Creditors during the calendar year; (b) a summary of the Creditor Trust deposits and disburse-
ments during the calendar quarter; and (c) a summary of the Creditor Trust Assets. As used in
this section, “calendar quarter” shall mean a three-month period of time, and the first calendar
quarter shall commence on the first day of the first quarter immediately following the occurrence
of the Effective Date. To the extent the Effective Date does not fall on the first day of a calendar
quarter, the first quarterly report shall include the period from (x) the Effective Date through the
conclusion of the calendar quarter in which it falls; plus (y) the succeeding calendar quarter.

       8.08 Representative of Estate

       For purposes of the Assigned Causes of Action, the Creditor Trustee shall be deemed the
representative of the Estate pursuant to section 1123(b)(3)(B) and may not further transfer any of
the Assigned Causes of Action.

       8.09 Cooperation Regarding Assigned Causes of Action

        With respect to the Assigned Causes of Action, the Reorganized Debtors, upon reasonable
terms and reasonable notice shall: (a) respond to the Creditor Trustee’s reasonable requests for
non-privileged documents related to claims or defenses asserted therein; and (b) make representa-
tives of the Reorganized Debtors reasonably available for interview and deposition; provided,
however, that the Reorganized Debtors shall not be required to incur out-of-pocket costs or main-
tain personnel on staff in order to satisfy obligations under this section. Following the Effective
Date, the Creditor Trustee shall have sole authority and discretion to investigate, commence, pros-
ecute and resolve the Assigned Causes of Action. It is further understood that this provision does
not impose obligations upon the Plan Sponsor.

       8.10 Compensation of Creditor Trustee and Professionals.

        The Creditor Trustee and any professionals retained by the Creditor Trustee are entitled to
reasonable compensation at their standard rates. When seeking payment, the Creditor Trustee or
the relevant professional shall provide a copy of the statement to reorganized Debtors. If no written
objection to the payment request is received within 10 days, then the sum requested shall be
promptly paid. Any objection shall specify the amount objected to and reasons. If an objection is
made, the undisputed amount shall be promptly paid. If the parties are unable to resolve any re-
maining disputes, the Bankruptcy Court shall resolve the dispute upon notice and a hearing.

       8.11 Exculpation

        Neither the Creditor Trustee nor its designees, retained professionals or any duly desig-
nated agent or representative shall be liable for anything other than such person’s own acts as shall
constitute willful misconduct or gross negligence in the performance (or nonperformance) of its
duties, or acts contrary to the express terms of this Plan. The Creditor Trustee may, in connection
with the performance of its functions, consult with counsel, accountants, and its agents, and may
reasonably rely upon advice or opinions received in the course of such consultation. If the Creditor

                                                 20
 Case 18-01297        Doc 465      Filed 04/15/19 Entered 04/15/19 13:40:59              Desc Main
                                   Document      Page 25 of 39


Trustee determines not to consult with counsel, accountants, or its agents, such determination shall
not in itself be deemed to impose any liability on the Creditor Trustee, /or its designees. The
Creditor Trustee shall indemnify the Creditor Trustee for any and all damages, fees, and expenses
incurred in connection with these Cases or this Plan; except that the Creditor Trustee shall not be
indemnified from damages, fees, or expenses arising from his gross negligence or willful miscon-
duct.

                                   ARTICLE IX
                      OTHER MEANS FOR IMPLEMENTATION AND
                        EFFECT OF CONFIRMATION OF PLAN

       9.01 Term of Bankruptcy Injunction or Stays

        Except as otherwise expressly provided in the Plan, all injunctions or stays provided for in
these Cases under sections 105 or 362 of the Bankruptcy Code, or otherwise, and in existence as
of the date of entry of the Confirmation Order, shall remain in full force and effect until the closing
of these Chapter 11 Cases.

       9.02 Consummation of the Plan

       This Plan implements a comprehensive restructuring of the Debtors through the capital
infusion from the Plan Sponsor as provided in section 9.07. Conditions to Consummation of the
Plan are:

      a.     Entry of an order confirming this Plan in form and substance acceptable to Plan
Sponsor; and

       b.     The Final Order confirming the Plan is not subject to a stay and has not been re-
versed or modified on appeal.

       9.03 Sources of Cash for Plan Distributions

        Except as otherwise provided for in this Plan or the Confirmation Order, all Cash required
for Distributions shall come from the equity contribution as provided in section 9.07.

       9.04 Compromise of Controversies

        Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in con-
sideration for the classification, Distributions, releases, and other benefits provided under this Plan,
upon the Effective Date, the provisions of this Plan shall constitute a good-faith compromise and
settlement of Claims and Interests and controversies resolved pursuant to this Plan. Distributions
made to holders of Allowed Claims in any Class are intended to be final.

       9.05 Effect of Plan on Undersecured Creditors

       Wastewater Technologies claims a mechanic’s lien on the Urban Farms located in Webster
City, Hamilton County, Iowa posted on April 23, 2018 as MNLR#015380-0. Midwest Manure
Management, Inc. filed a mechanic’s lien on the Buckeye Facility, located in Rural Radcliffe,

                                                  21
 Case 18-01297        Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59              Desc Main
                                  Document      Page 26 of 39


Hardin County, Iowa posted on March 22, 2018 as MNLR#015124-0. Broadmoor’s claim is se-
cured by a first mortgage lien on all the bankruptcy estate’s real estate, specifically including the
real estate owned by Iowa’s First, Inc. and scheduled on schedule A-3 and A-2 as the Urban Farms
and the Buckeye Facility respectively. Copies of Schedules A-2 and A-3 are attached to this Plan
as Exhibit “1” for clarity. The undisputed debt owed to Broadmoor is in excess of $53,000,000.00.
Therefore, pursuant to 11 U.S.C. § 506(a)(1) the mechanic’s liens of Wastewater Technologies
and Midwest Manure Management, Inc. shall be void upon the confirmation of the Plan.

       9.06 Effect of Plan on Debtors

       a.      Interests in Reorganized Debtors and Continued Existence

        Except as otherwise provided in this Plan, each of the Debtors, as Reorganized Debtors,
shall continue to exist on and after the Effective Date as a separate legal entities with all of the
powers available to such legal entity under applicable law and pursuant to the Reorganized Debt-
ors’ Constituent Documents, without prejudice to any right to alter or terminate such existence
(whether by merger or otherwise) in accordance with such applicable law. On or after the Effective
Date, without prejudice to the rights of any party to a contract or other agreement with any Reor-
ganized Debtor, each Reorganized Debtor may, in its sole discretion, take such action as permitted
by applicable law, and such Reorganized Debtor’s Constituent Documents, as such Reorganized
Debtor may determine is reasonable and appropriate, including, without limitation, causing: (i) a
Reorganized Debtor to be merged into another Reorganized Debtor or an affiliate of a Reorganized
Debtor; (ii) a Reorganized Debtor to be dissolved; (iii) the legal name of a Reorganized Debtor to
be changed; (iv) the closure of a Reorganized Debtor’s Chapter 11 Case on the Effective Date or
any time thereafter; or (v) the reincorporation of a Reorganized Debtor under the law of a jurisdic-
tion other than the law under which the Debtor currently is incorporated.

        On the Effective Date, the ownership interests in VBF USA shall be cancelled. After giv-
ing effect to such cancellation, the Plan Sponsor shall be issued 100% of the ownership interests
in Reorganized VBF USA. The ownership interests in the foregoing Reorganized Debtors shall
have the rights, privileges, limitations, and restrictions set forth in the Reorganized Debtors’ Con-
stituent Documents of each respective Reorganized Debtor, as set forth in the Plan Supplement.

       b.      Governance and Corporate Action

        On and after the Effective Date, the Reorganized Debtors shall be managed by and under
the direction of their respective boards of directors, as such boards of directors may be constituted
from time to time under the Reorganized Debtors’ Constituent Documents and applicable non-
bankruptcy law. The Plan Sponsor shall have the right to appoint the board of directors of the
Reorganized Debtors. The identities and affiliations of the initial officers and directors of the Re-
organized Debtors shall be set forth in the Plan Supplement.

          On and after the Effective Date, all actions contemplated by this Plan shall be deemed
authorized, approved, and directed in all respects, including: (i) selection of the directors and of-
ficers of the Reorganized Debtors; (ii) the issuance of the Plan Sponsor New Equity Interests; and
(iii) all other actions contemplated by this Plan (whether to occur before, on, or after the Effective



                                                 22
 Case 18-01297         Doc 465       Filed 04/15/19 Entered 04/15/19 13:40:59            Desc Main
                                     Document      Page 27 of 39


Date) and all such actions taken or caused to be taken shall be deemed to have been authorized
and approved by the Bankruptcy Court.

        All matters provided for in this Plan involving the corporate structure of the Debtors or the
Reorganized Debtors, and any corporate action required by the Debtors or the Reorganized Debt-
ors in connection with this Plan shall be deemed to have timely occurred and shall be in effect and
shall be authorized and approved in all respects, without any requirement of further action by the
members, directors, or officers of the Debtors or the Reorganized Debtors or otherwise. On or (as
applicable) before the Effective Date, the appropriate officers of the Debtors or the Reorganized
Debtors, as applicable, shall be authorized and, as applicable, directed to issue, execute, and deliver
the agreements, documents, securities, certificates of incorporation, operating agreements, and in-
struments contemplated by this Plan (or necessary or desirable to effect the transactions contem-
plated by this Plan) in the name of and on behalf of the Reorganized Debtors, including the Plan
Sponsor New Equity Interests and any and all agreements, documents, securities, and instruments
relating to the foregoing. The authorizations and approvals contemplated by this section 9.06 shall
be effective notwithstanding any requirements under non-bankruptcy law.

       c.        Vesting of Assets

        Except as otherwise provided in this Plan, on and after the Effective Date, all assets of the
Estate, including all claims, rights, and Causes of Action, and any property acquired by the Debtors
under or in connection with this Plan, shall vest in each respective Reorganized Debtor (or the
Creditor Trust as it relates to the Creditor Trust Assets) free and clear of all Claims, Liens, charges,
other encumbrances, and interests. Subject to the terms of this Plan, on and after the Effective
Date, the Reorganized Debtors may operate their businesses and may use, acquire, and dispose of
property and prosecute, compromise, or, subject to section 6.02(b), settle any Claims, including
any Administrative Expense Claims, and Causes of Action without supervision of or approval by
the Bankruptcy Court and free and clear of any restrictions of the Bankruptcy Code or the Bank-
ruptcy Rules other than restrictions expressly imposed by this Plan or the Confirmation Order.

       9.07 Issuance of the Plan Sponsor New Equity Interest

        a.      The Plan is to be funded through an equity contribution by the Plan Sponsor. As
set forth in the Disclosure Statement, the equity contribution is intended to be an amount up to
$30,200,000 as follows:

            i. $2,000,000       This amount shall be used to pay for Chapter 11 Case costs and
                                shall be advanced during the Chapter 11 Cases under the DIP Fa-
                                cility. This amount is based on the 13-week cash flow projections,
                                and is intended to cover, among other things, operations and advi-
                                sor costs during that time.

            ii. $620,000        This amount shall be used to fund Distributions to holders of Al-
                                lowed General Unsecured Claims. The amount is subject to adjust-
                                ment.

            iii. $6,180,000     This amount shall be used to pay for interest and principal pay-
                                ments to Broadmoor. The interest is calculated for a 12-month
                                                  23
 Case 18-01297        Doc 465      Filed 04/15/19 Entered 04/15/19 13:40:59              Desc Main
                                   Document      Page 28 of 39


                               period.

          iv. $21,400,000      This amount shall be used to pay for capital investments for the
                               Debtors’ retrofit and additional working capital.

        b.      In exchange for the Plan Sponsor’s investment of equity necessary to make the
payments required on the Effective Date of the Plan, the Plan Sponsor shall receive the Plan Spon-
sor New Equity Interest. The Plan Sponsor New Equity Interest shall be authorized under the Re-
organized Debtors’ Constituent Documents and issued to the Plan Sponsor on the Effective Date.
The Plan Sponsor New Equity Interest issuable in accordance with this Plan, when so issued, shall
be duly authorized, validly issued, fully paid, and non-assessable. The issuance of the Plan Sponsor
New Equity Interest is authorized without the need for any further corporate action and without
any further action by any holder of a Claim or Interest.

        The Reorganized Debtors shall not be reporting companies under the Securities Exchange
Act, and the Reorganized Debtors shall not be required to, and shall not, file reports with the SEC
or any other governmental entity after the Effective Date. To prevent the Reorganized Debtors
from becoming subject to the reporting requirements of the Securities Exchange Act, except in
connection with a public offering, the Reorganized Debtors’ Constituent Documents may impose
certain trading restrictions, and the Plan Sponsor New Equity Interest shall be subject to certain
transfer and other restrictions pursuant to the Reorganized Debtors’ Constituent Documents de-
signed to maintain the Reorganized Debtors as private, non-reporting companies.

       9.08 Plan Transactions

        On or before the Effective Date or as soon as reasonably practicable thereafter, the Debtors
and the Reorganized Debtors (as applicable), are authorized, without further order of the Bank-
ruptcy Court, to take all actions as may be necessary or appropriate to effect any transaction de-
scribed in, approved by, contemplated by or necessary to effectuate the terms of this Plan, includ-
ing, without limitation: (a) the execution and delivery of all appropriate agreements or other doc-
uments of merger, consolidation, restructuring, conversion, disposition, transfer, dissolution, or
liquidation; (b) the execution and delivery of appropriate instruments of transfer, assignment, as-
sumption, or delegation of any asset, property, right, liability, debt, or obligation on terms con-
sistent with the terms of this Plan and having other terms for which the applicable parties agree;
(c) rejection or assumption, as applicable, of Executory Contracts or unexpired lease; (d) the filing
or execution of appropriate certificates or articles of incorporation or organization, reincorporation,
merger, consolidation, conversion, or dissolution, and bylaws; (e) execution of the Creditor Trust
Agreement and any other documents reasonably necessary to effectuate the transfer of the Creditor
Trust Assets to the Creditor Trust; and (f) all other actions that the Debtors or Reorganized Debtors
determine to be necessary or appropriate, including making filings or recordings that may be re-
quired by applicable law.

       9.09 Cancellation of Unexercised and Unvested Interests

        On the Effective Date, any contingent or unexercised option, warrant, or right, contractual
or otherwise, to acquire or be awarded any Interest shall be cancelled without the exchange of any
similar interest in any Debtor or Reorganized Debtor, or other form of consideration. Any Proof

                                                  24
 Case 18-01297       Doc 465      Filed 04/15/19 Entered 04/15/19 13:40:59             Desc Main
                                  Document      Page 29 of 39


of Claim Filed on account of Interests cancelled by this section 9.09 shall be Disallowed and the
Claims Register shall be adjusted to reflect such disallowance.

       9.10 Preservation of Causes of Action

        (a) Except as expressly provided in this Plan or the Confirmation Order, nothing contained
in this Plan or the Confirmation Order shall be deemed to be a release, waiver, or relinquishment
of any Causes of Action. Avoidance Claims shall be preserved for the benefit of the Unsecured
Creditors Trust, to the extent that they constitute Assigned Causes of Action. All other Avoidance
Claims against a person or entity not released under the terms of the Plan shall be preserved and
may be asserted by the Reorganized Debtors as representative of the Estates as provided in section
1123(b)(3)(B). The Reorganized Debtors shall have, retain, reserve, and be entitled to assert all
such Causes of Action that the Debtors had immediately prior to the Petition Date as fully as if the
Chapter 11 Cases had not been commenced, including all Causes of Action set forth in their Sched-
ules Filed as Docs. 47 through 52 as well as the amendments to those Schedules Filed as Docs.
299 & 300, another amendment to be Filed after the date hereof and all the Reorganized Debtors’
legal and equitable rights respecting any Claim that are not specifically waived or relinquished by
this Plan may be asserted after the Effective Date to the same extent as if the Chapter 11 Cases had
not been commenced. Assigned Causes of Action may be asserted on behalf of the Unsecured
Creditor Trust.

        (b) Without limiting the foregoing, all Avoidance Claims and Causes of Action against the
following persons or entities are preserved, not assigned to the Creditor Trust, and may be asserted
by the Reorganized Debtors: Leslie A. Wulf, Bruce A. Hall, James Rea, John E. Rea, Keith
Driver, Kenneth A. Lockard, Terry Lyon, Gregg Sedun, Sean Maniaci, Cassels Brock Blackwell,
Jackson Walker, Cannacord Genuity, Steve Lobb, Mark Nelson, Jeff Nelson, SNB Farms Partner-
ship, Opposing Flows Aquaculture, Inc., William Turk, Robert Goodman or any affiliate of any of
the foregoing. Avoidance Claims and Causes of Action preserved include Causes of Action as-
serted (or which could be asserted) by VBF USA in the case captioned VeroBlue Farms USA, Inc.
v. Wulf, et al, Case No. 3:18:03047 (N.D. Iowa).

       9.11 Powers and Duties of Reorganized Debtors

       In addition to any other powers described in the Plan, the powers and duties of the Reor-
ganized Debtors consist of the following:

       a.      To take control of, preserve, and operate property of the Estate, subject to the terms
               of the Plan;

       b.      To investigate and prosecute, settle, or abandon all Causes of Action belonging to
               or assertible by the Estate;

       c.      To review, object to, seek equitable subordination of, or seek any other remedy with
               respect to Claims Filed against the Debtors;

       d.      To abandon, discontinue, dismiss, amend, settle, compromise, negotiate, or other-
               wise resolve all disputes, including all Causes of Action and Claims Objections
               Filed by the Debtors;

                                                25
 Case 18-01297        Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59              Desc Main
                                  Document      Page 30 of 39


       e.      To make Distributions on account of all Allowed Claims and Interests consistent
               with the terms of this Plan;

       f.      To retain Entities and Professionals to assist in carrying out the powers and duties
               enumerated pursuant to this Plan;

       g.      To enter into contracts as necessary to assist in carrying out the powers and duties
               enumerated pursuant to this Plan;

       h.      To pay expenses incurred in carrying out the powers and duties enumerated pursu-
               ant to this Plan, including Professional Fees incurred after the Effective Date;

       i.      To open and maintain bank accounts and deposit funds and draw checks and make
               disbursements in accordance with the Plan;

       j.      To effectuate any of the provisions in this Plan;

       k.      To ask the Bankruptcy Court to enter the final decree; and

       l.      To execute all documents appropriate to convey assets of the Estate consistent with
               the terms of this Plan.

       9.12 Default Remedies

        If the Reorganized Debtors fail to comply with any of their obligations under the Plan,
Creditors or Interest holders, as applicable, shall move for relief in the Bankruptcy Court to enforce
the terms of the Plan; provided, however, the creditors holding Class 2, 3, or 4 Allowed Secured
Claims may enforce their rights in the event of default under applicable law without prior relief in
the Bankruptcy Court.

       9.13 Discharge

         Except as otherwise specifically provided in the Plan or in any contract, instrument, or
other agreement or document created pursuant to the Plan, the Distributions, rights, and treatment
that are provided in the Plan shall be in complete satisfaction, discharge, and release of Claims,
Interests, and Causes of Action of any nature whatsoever by any Entity, including any interest
accrued on any Claims from and after the Petition Date, whether known or unknown, against,
liabilities of, Liens on, obligations of, rights against, and Interests in the Debtors, the Estate, or
any of their assets or properties, regardless of whether any property shall have been distributed or
retained pursuant to the Plan on account of such Claims and Interests, including demands, liabili-
ties, and Causes of Action that arose before the Effective Date, any liability (including withdrawal
liability) to the extent such Claims or Interests relate to services performed by employees of any
Debtors before the Effective Date and that arise from a termination of employment, any contingent
or non-contingent liability on account of representations or warranties issued on or before the Ef-
fective Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bank-
ruptcy Code, in each case whether or not: (a) a Proof of Claim based upon such debt, right, or
Interest is Filed or deemed Filed pursuant to section 501 of the Bankruptcy Code; (b) a Claim or
Interest based upon such debt, right, or Interest is Allowed pursuant to section 502 of the

                                                 26
 Case 18-01297       Doc 465      Filed 04/15/19 Entered 04/15/19 13:40:59            Desc Main
                                  Document      Page 31 of 39


Bankruptcy Code; or (c) the holder of such a Claim or Interest has accepted the Plan, effective as
of the Effective Date. Except as otherwise provided in the Plan or in any contract, instrument,
release, or other agreement or document created pursuant to the Plan, on the Effective Date, the
Confirmation Order shall be a judicial determination of the complete and full discharge of all
Claims and Interests by any Entity, subject to the Effective Date occurring. Except as otherwise
provided in the Plan, or in any contract, instrument, release, or other agreement or document cre-
ated pursuant to the Plan, on the Effective Date, all property of the Estate shall vest in the Reor-
ganized Debtors, free and clear of all Claims and Interests of any Entity and with the full and
complete discharge of any and all Claims, Interests, or Causes of Action of any Entity.

       9.14 Debtor Releases

      NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CON-
TRARY, AS OF THE EFFECTIVE DATE, AND TO THE FULLEST EXTENT AUTHOR-
IZED BY APPLICABLE LAW, FOR GOOD AND VALUABLE CONSIDERATION, THE
ADEQUACY OF WHICH IS HEREBY CONFIRMED, THE DEBTOR RELEASEES ARE
DEEMED RELEASED AND DISCHARGED BY EACH OF THE DEBTORS, EACH OF
THE REORGANIZED DEBTORS, THE ESTATE, AND ANY ENTITY SEEKING TO EX-
ERCISE THE RIGHTS OF THE DEBTORS, THE REORGANIZED DEBTORS, OR THE
ESTATE FROM ANY AND ALL CLAIMS, OBLIGATIONS, SUITS, JUDGMENTS,
DAMAGES, DEMANDS, DEBTS, REMEDIES, CAUSES OF ACTION, RIGHTS OF SET-
OFF, AND OTHER RIGHTS AND LIABILITIES WHATSOEVER, WHETHER FOR
TORT, CONTRACT, VIOLATIONS OF FEDERAL OR STATE SECURITIES LAWS, OR
AVOIDANCE CLAIMS, INCLUDING ANY DERIVATIVE CLAIMS, ASSERTED, OR
THAT COULD POSSIBLY HAVE BEEN ASSERTED DIRECTLY OR INDIRECTLY ON
BEHALF OF THE DEBTORS, THE REORGANIZED DEBTORS, OR THE ESTATE,
WHETHER LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT, MA-
TURED OR UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN,
EXISTING OR HEREAFTER ARISING, IN LAW, EQUITY, OR OTHERWISE, AND
ANY AND ALL CAUSES OF ACTION ASSERTED OR THAT COULD POSSIBLY HAVE
BEEN ASSERTED ON BEHALF OF THE DEBTORS, THE REORGANIZED DEBTORS,
OR THE ESTATE (WHETHER INDIVIDUALLY OR COLLECTIVELY) OR ON BE-
HALF OF THE HOLDER OF ANY CLAIM OR EQUITY INTEREST OR OTHER EN-
TITY, BASED ON OR IN ANY WAY RELATING TO, OR IN ANY MANNER ARISING
FROM, IN WHOLE OR IN PART, THE DEBTORS, THE REORGANIZED DEBTORS,
OR THE ESTATE, THE CONDUCT OF THE DEBTORS’ BUSINESSES, THE IN-COURT
OR OUT-OF-COURT EFFORTS TO RESTRUCTURE OR LIQUIDATE THE DEBTORS,
THE FORMULATION, PREPARATION, SOLICITATION, DISSEMINATION, NEGO-
TIATION, OR FILING OF THE DISCLOSURE STATEMENT OR PLAN (INCLUDING
THE PLAN SUPPLEMENT) OR ANY CONTRACT, INSTRUMENT, RELEASE, OR
OTHER AGREEMENT OR DOCUMENT CREATED OR ENTERED INTO IN CONNEC-
TION WITH OR PURSUANT TO THE DISCLOSURE STATEMENT, OR THE PLAN
(INCLUDING THE PLAN SUPPLEMENT), THE FILING AND PROSECUTION OF THE
CHAPTER 11 CASES, THE PURSUIT OF CONFIRMATION, THE PURSUIT OF CON-
SUMMATION, THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS
GIVING RISE TO, ANY CLAIM OR EQUITY INTEREST THAT IS TREATED IN THIS
PLAN, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS BETWEEN THE

                                                27
 Case 18-01297   Doc 465    Filed 04/15/19 Entered 04/15/19 13:40:59   Desc Main
                            Document      Page 32 of 39


DEBTORS, THE REORGANIZED DEBTORS, OR THE ESTATE, ON THE ONE HAND,
AND ANY DEBTOR RELEASEE, ON THE OTHER HAND, PREPETITION CON-
TRACTS AND AGREEMENTS WITH ANY DEBTOR, OR ANY OTHER ACT OR OMIS-
SION, TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE TAKING
PLACE BEFORE THE EFFECTIVE DATE; PROVIDED, HOWEVER, THAT THE
FOREGOING PROVISIONS OF THE DEBTOR RELEASES SHALL NOT OPERATE TO
WAIVE OR RELEASE (a) ANY CAUSES OF ACTION ARISING FROM FRAUD, GROSS
NEGLIGENCE, OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL ORDER
OR ANY OTHER COURT OF COMPETENT JURISDICTION; (b) ANY CAUSES OF AC-
TION EXPRESSLY SET FORTH IN AND PRESERVED BY THIS PLAN OR THE PLAN
SUPPLEMENT; OR (c) THE RIGHT OF THE DEBTORS OR REORGANIZED DEBT-
ORS TO ENFORCE THIS PLAN AND THE CONTRACTS, INSTRUMENTS, RE-
LEASES, AND OTHER AGREEMENTS OR DOCUMENTS DELIVERED UNDER OR IN
CONNECTION WITH THIS PLAN OR ASSUMED PURSUANT TO THIS PLAN OR AS-
SUMED PURSUANT TO A FINAL ORDER.

      ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE BANK-
RUPTCY COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019, OF THE
RELEASES SET FORTH IN THIS SECTION 9.14, WHICH INCLUDES BY REFERENCE
EACH OF THE RELATED PROVISIONS AND DEFINITIONS CONTAINED HEREIN,
AND FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING
THAT SUCH RELEASES ARE: (a) IN EXCHANGE FOR THE GOOD AND VALUABLE
CONSIDERATION PROVIDED BY THE DEBTOR RELEASEES; (b) A GOOD FAITH
SETTLEMENT AND COMPROMISE OF THE CLAIMS RELEASED BY THIS SEC-
TION 9.14; (c) IN THE BEST INTERESTS OF THE DEBTORS AND THE ESTATE; (d)
FAIR, EQUITABLE, AND REASONABLE; (e) GIVEN AND MADE AFTER DUE NO-
TICE AND OPPORTUNITY FOR HEARING; AND (f) A BAR TO ANY ENTITY AS-
SERTING ANY CLAIM OR CAUSE OF ACTION RELEASED BY THIS SECTION 9.14.

     9.15 Releases by Holders of Claims and Interests

      UPON THE EFFECTIVE DATE, FOR GOOD AND VALUABLE CONSIDERA-
TION, TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW, THE
HOLDERS OF CLAIMS AGAINST AND INTERESTS IN THE DEBTORS THAT RE-
CEIVES A PAYMENT OR DISTRIBUTION UNDER THE PLAN, AND EACH OF SUCH
HOLDERS’ PREDECESSORS, SUCCESSORS, ASSIGNS, AND EACH OF THEIR PRE-
SENT AND FORMER OFFICERS, DIRECTORS, EMPLOYEES, CONSULTANTS, AND
AGENTS (ACTING IN SUCH CAPACITY) SHALL BE DEEMED TO HAVE WAIVED,
RELEASED, VOIDED, AND DISCHARGED THE PLAN RELEASED PARTIES FROM
ANY AND ALL CLAIMS, OBLIGATIONS, DAMAGES, DEMANDS, DEBTS, RIGHTS,
SUITS, JUDGMENTS, OR LIABILITIES (OTHER THAN THE RIGHT TO ENFORCE
THE PLAN RELEASED PARTIES’ OBLIGATIONS UNDER THIS PLAN) WHETHER
LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR UN-
MATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THEN EXIST-
ING OR THEREAFTER ARISING, IN LAW, EQUITY, OR OTHERWISE, THAT ARE
BASED IN WHOLE OR IN PART ON ANY ACT OR OMISSION, TRANSACTION,
EVENT, OR OTHER OCCURRENCE TAKING PLACE ON OR PRIOR TO THE

                                          28
 Case 18-01297        Doc 465      Filed 04/15/19 Entered 04/15/19 13:40:59               Desc Main
                                   Document      Page 33 of 39


EFFECTIVE DATE IN ANY WAY RELATING TO THE DEBTORS, THE CHAPTER 11
CASES, THE DISCLOSURE STATEMENT, (INCLUDING, WITHOUT LIMITATION,
THE SOLICITATION OF VOTES ON THE PLAN) THAT COULD HAVE BEEN AS-
SERTED BY THE HOLDERS OF CLAIMS AGAINST OR INTERESTS IN THE DEBT-
ORS, IN THEIR INDIVIDUAL CAPACITIES OR ON BEHALF (WHETHER DIRECTLY
OR DERIVATIVELY) OF THE DEBTORS, THE ESTATE, THE REORGANIZED DEBT-
ORS, EACH OF THEIR PREDECESSORS, SUCCESSORS, ASSIGNS, AND EACH OF
THEIR PRESENT AND FORMER OFFICERS, DIRECTORS, EMPLOYEES, CONSULT-
ANTS, AND AGENTS (ACTING IN SUCH CAPACITY), IN EACH CASE WITHOUT
FURTHER NOTICE TO OR ORDER OF THE BANKRUPTCY COURT, ACT OR AC-
TION UNDER APPLICABLE LAW, REGULATION, ORDER, OR RULE, OR THE
VOTE, CONSENT, OR AUTHORIZATION OR APPROVAL OF ANY ENTITY. NOT-
WITHSTANDING ANYTHING IN THIS SECTION 9.15 THAT COULD BE CON-
STRUED TO THE CONTRARY, BROADMOOR RETAINS ALL CLAIMS AND RIGHTS
AGAINST ALDER AQUA, LTD AND ALDER AQUA, LTD RETAINS ALL CLAIMS AND
RIGHTS AGAINST BROADMOOR PURSUANT TO THE PARTIES’ PARTICIPATION
AGREEMENT.

        9.16 Exculpation

       None of the Exculpated Parties shall have or incur any liability to any Entity for any
act taken or omitted to be taken in connection with and subsequent to the commencement of
the Chapter 11 Cases, the formulation, preparation, dissemination, implementation, solici-
tation of votes, Confirmation, or approval of the Plan, or any compromises or settlements
contained therein, the administration of the Plan or Distributions under the Plan, the Dis-
closure Statement, and any ancillary documents related thereto or any contract, instrument,
release, or other agreement or document provided for or contemplated in connection with
the consummation of the transactions set forth in the Plan; provided, however, the foregoing
provisions of this section 9.16 shall not affect the liability of any Exculpated Party that oth-
erwise would result from any such act or omission to the extent that such act or omission is
determined in a Final Order to have constituted gross negligence or willful misconduct, in-
cluding, without limitation, fraud and criminal misconduct, and in all respects the Excul-
pated Parties shall be entitled to reasonably rely upon the advice of counsel with respect to
their duties and responsibilities under this Plan.

        9.17 Injunction on Claims

         Except as otherwise expressly provided in the Plan, the Confirmation Order, or any other
order of the Bankruptcy Court that may be applicable, all holders of Claims or other debt or liabil-
ity that is treated under the Plan or Interest or other right of interest that is terminated or cancelled
pursuant to the Plan are permanently enjoined, from and after the Effective Date, from (a) com-
mencing or continuing in any manner any action or other proceeding of any kind on any such
Claim or other debt or liability or Interest or other right of equity interest that is terminated or
cancelled pursuant to the Plan against the Debtors, the Estate, or the Reorganized Debtors or any
properties or interest in properties of the Debtors or the Reorganized Debtors; (b) the enforcement,
attachment, collection, or recovery by any manner or means of any judgment, award, decree, or
order against the Debtors, the Estate, the Reorganized Debtors, or any properties or interest in

                                                   29
 Case 18-01297        Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59              Desc Main
                                  Document      Page 34 of 39


properties of the Debtors or the Reorganized Debtors; (c) creating, perfecting, or enforcing any
encumbrance of any kind against the Debtors, the Estate, the Reorganized Debtors, or any prop-
erties or interest in properties of the Debtors or Reorganized Debtors; (d) asserting any right of
setoff, subrogation, or recoupment of any kind against any obligation due from the Debtors, the
Estate, the Reorganized Debtors, or any properties or interest in properties of the Debtors or the
Reorganized Debtors; (e) acting or proceeding in any manner that does not conform to or comply
with the provisions of the Plan; and (f) taking any actions to interfere with the implementation or
Consummation of the Plan, with respect to any such Claim or other debt or liability that is dis-
charged or Interest or other right of equity interest that is terminated or cancelled pursuant to the
Plan.

                                 ARTICLE X
                  SUBSTANTIVE CONSOLIDATION OF THE DEBTORS

        For purposes of voting on, Confirmation of, and Distributions to be made to holders of
Allowed Claims under this Plan, this Plan is predicated upon, and it is a condition precedent to
Confirmation of this Plan, that the Bankruptcy Court enter an order providing for the consolidation
of the estates of the Debtors into a single estate for purposes of this Plan, the Confirmation hereof,
and Distributions hereunder.

        Pursuant to the Confirmation Order: (1) all assets and liabilities of the consolidated Debtors
shall be deemed to be merged solely for purposes of Distributions to be made hereunder, (2) the
obligations of each Debtor shall be deemed to be the obligation of the consolidated Debtors solely
for purposes of Distributions hereunder, (3) any Claims Filed or to be Filed in connection with any
such obligations shall be deemed Claims against the consolidated Debtors, (4) each Claim Filed in
the Chapter 11 Case of any Debtor shall be deemed Filed against the Debtors in the consolidated
Chapter 11 Cases in accordance with the limited consolidation of the assets and liabilities of the
Debtors, (5) all transfers, disbursements, and Distributions made by any Debtor hereunder shall be
deemed to be made by the consolidated Debtors, and (6) all guarantees of the Debtors of the obli-
gations of any other Debtors shall be deemed eliminated so that any Claim against any Debtor and
any guarantee thereof executed by any other Debtor and any joint or several liability of any of the
Debtors shall be deemed to be one obligation of the consolidated Debtors. Holders of Allowed
Claims in each Class shall be entitled to their share of assets available for Distribution to such
Class without regard to which Debtor was originally liable for such Claim. Intercompany Interests
shall be treated as provided in Class 6 of this Plan.

        Notwithstanding the foregoing, such limited consolidation shall not affect: (1) the legal and
corporate structure of the Reorganized Debtors, (2) any obligations under any contracts or leases
that were entered into during the Chapter 11 Cases or Executory Contracts or unexpired leases
that have been or shall be assumed pursuant to this Plan, (3) distributions from any insurance
policies or proceeds of such policies, (4) the revesting of assets in the separate Reorganized Debt-
ors pursuant to Article VIII of this Plan, or (5) guarantees that are required to be maintained post-
Effective Date either: (a) in connection with Executory Contracts or unexpired leases that were
entered into during the Chapter 11 Cases or that have been, or shall hereunder be, assumed or (b)
pursuant to the express terms of this Plan. The consolidation proposed herein shall not affect each
Debtor’s obligation to File the necessary operating reports and pay any required fees pursuant to


                                                 30
 Case 18-01297        Doc 465      Filed 04/15/19 Entered 04/15/19 13:40:59              Desc Main
                                   Document      Page 35 of 39


28 U.S.C. § 1930(a)(6), which obligation shall continue until a Final Order is entered closing,
dismissing, or converting each such Debtor’s Chapter 11 Case.

                                      ARTICLE XI
                               EFFECTIVENESS OF THE PLAN

       11.01 Conditions Precedent to Effectiveness

      The Plan shall not become effective unless and until the following have been satisfied, or
waived in accordance with section 11.02 below:

       a.     A Final Order directing the substantive consolidation of the Debtors’ estates for
purposes of Distributions shall have been entered and remain in full force and effect.

       b.      The Confirmation Order, in form and substance reasonably satisfactory to the Debt-
ors and the Plan Sponsor, shall have been entered by the Bankruptcy Court;

       c.      There is no stay or injunction in effect with respect to the Confirmation Order; and

      d.     14 days shall have passed since the Confirmation Order has been entered by the
Bankruptcy Court.

       11.02 Waiver of Conditions Precedent

        Only the Debtors, with the approval of the Plan Sponsor, may waive the conditions listed
in section 11.01 above, and such waiver may be without notice to parties in interest or the Bank-
ruptcy Court and without a hearing.

       11.03 Effect of Non-Occurrence of Effective Date

         If the conditions to the occurrence of the Effective Date have not been timely satisfied or
waived pursuant to section 11.02, and upon notification Filed by the Debtors with the Bankruptcy
Court, the Confirmation Order shall be vacated and the Debtors and all parties in interest shall be
restored to the status quo ante. If the Confirmation Order is vacated, this Plan shall be null and
void in all respects and nothing contained in this Plan or the Disclosure Statement shall: (a) con-
stitute a waiver or release of any Claims by or against, or any Interests in, the Debtors; (b) prejudice
in any manner the rights of the Debtors or any other Entity; or (c) constitute an admission, ac-
knowledgment, offer, or undertaking by the Debtors in any respect.

                                      ARTICLE XII
                               RETENTION OF JURISDICTION

        If permitted under applicable law, the Bankruptcy Court shall have exclusive jurisdiction
of all matters arising out of and related to the Chapter 11 Case and this Plan pursuant to, and for
the purposes of, sections 105(a) and 1142 of the Bankruptcy Code and for, among other things,
the following purposes:



                                                  31
 Case 18-01297       Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59            Desc Main
                                 Document      Page 36 of 39


       a.      To determine pending applications for the assumption or rejection of Executory
Contracts or unexpired leases, if any are pending, and the allowance of Claims resulting therefrom;

        b.     To determine any and all adversary proceedings, applications, and contested mat-
ters;

        c.     To determine any Claims Objections and Administrative Expense Claims;

       d.      To approve settlements between the Reorganized Debtors and the holder of a Dis-
puted Claim, if Bankruptcy Court approval is necessary under the terms of the Plan;

        e.     To issue such orders in aid of execution and Consummation of the Plan, to the
extent authorized by section 1142 of the Bankruptcy Code;

        f.      To consider any amendments to or modifications of the Plan, to cure any defect or
omission, or to reconcile any inconsistency in any order of the Bankruptcy Court, including, with-
out limitation, the Confirmation Order;

       g.      To determine all applications for compensation and reimbursement of expenses of
Professionals under sections 330, 331, and 503(b) of the Bankruptcy Code;

       h.     To determine disputes arising in connection with the interpretation, implementation
or enforcement of the Plan;

       i.     To determine disputes arising in connection with the recovery of all assets of the
Debtors and property of the Estate, wherever located;

       j.     To determine matters concerning taxes in accordance with sections 346, 505, and
1146 of the Bankruptcy Code;

        k.     To determine any other matter not inconsistent with the Bankruptcy Code; and

        l.     To enter a final decree closing the Chapter 11 Cases.

                                    ARTICLE XIII
                              MISCELLANEOUS PROVISIONS

        13.01 Aid in Implementation of Plan

        The Bankruptcy Court may direct the Reorganized Debtors, the Debtors, and any other
Entity to execute or deliver or to join the execution or delivery of any instrument required to ef-
fectuate the Plan and to perform any other act necessary to consummate the Plan.

        13.02 Amendment or Modification of the Plan

       Alterations, amendments, or modifications of the Plan may be proposed in writing by the
Debtors at any time before entry of the Confirmation Order, provided that the Plan, as altered,
amended, or modified, satisfies the conditions of sections 1122 and 1123 of the Bankruptcy Code,
and the Debtors shall have complied with section 1125 of the Bankruptcy Code. The Plan may be
                                                32
 Case 18-01297        Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59              Desc Main
                                  Document      Page 37 of 39


altered, amended, or modified at any time after entry of the Confirmation Order and before sub-
stantial Consummation, provided that the Plan as altered, amended, or modified satisfies the re-
quirements of sections 1122 and 1123 of the Bankruptcy Code, and the Bankruptcy Court, after
notice and a hearing, confirms the Plan, as altered, amended, or modified, under section 1129 of
the Bankruptcy Code and the circumstances warrant such alterations, amendments, or modifica-
tions. A holder of a Claim or Interest that has accepted the Plan shall be deemed to have accepted
the Plan, as altered, amended, or modified, if the proposed alteration, amendment, or modification
does not materially and adversely change the treatment of the Claim or Interest of such holder.

       13.03 Severability

        If the Bankruptcy Court determines, before entry of the Confirmation Order, that any pro-
vision in the Plan is invalid, void, or unenforceable, such provision shall be invalid, void, or unen-
forceable with respect to the holder or holders of such Claims or Interests as to which the provision
is determined to be invalid, void, or unenforceable. The invalidity, voidness, or unenforceability
of any such provision shall not limit or affect the enforceability and operative effect of any other
provision of the Plan.

       13.04 Revocation or Withdrawal of the Plan

        The Debtors shall have the right to revoke or withdraw the Plan before entry of the Con-
firmation Order. If the Debtors revoke or withdraw the Plan, then the Plan shall be deemed null
and void. In such event, nothing contained herein shall constitute or be deemed a waiver or release
of any Claims by or against the Debtors or any other Entity or to prejudice in any manner the rights
of the Debtors or any Entity in any further proceedings involving the Debtors.

       13.05 Binding Effect

       The Plan shall be binding upon and inure to the benefit of the Debtors and the holders of
Claims and Interests and their respective successors and assigns.

       13.06 Notices

        To be effective, all notices, requests, and demands to or upon the Debtors or the Reor-
ganized Debtors shall be in writing and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when it arrives at the following mailing addresses or, in
the case of notice by electronic mail, when the electronic mail is received by the following elec-
tronic mail accounts:

        If to the Debtors:
                 VeroBlue Farms USA, Inc.
                 401 Des Moines Street
                 Webster City, IA 50595
                 Attention:    Norman McCowan
                               Chief Executive Officer
                 Email: norman.mccowan@verobluefarms.com

                Copies to:
                                                 33
 Case 18-01297        Doc 465     Filed 04/15/19 Entered 04/15/19 13:40:59             Desc Main
                                  Document      Page 38 of 39




                Joseph A. Peiffer
                Ag & Business Legal Strategies
                P.O. Box 11425
                Cedar Rapids, IA 52410-1425
                Email: joe@ablsonline.com

                Dan Childers
                Elderkin & Pirnie, PLC
                316 Second Street SE, Suite 124
                P.O. Box 1968
                Cedar Rapids, IA 52401
                Email: dchilders@elderkinpirnie.com

       13.07 Governing Law

        Except to the extent the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, or
other federal law is applicable, or to the extent the Plan provides otherwise, the rights and obliga-
tions arising under the Plan shall be governed by, and construed and enforced in accordance with,
the laws of the state of Iowa without giving effect to the principles of conflicts of law of such
jurisdiction.

       13.08 Allocation of Plan Distributions Between Principal and Interest

        If any Allowed Claim entitled to a Distribution under the Plan is comprised of indebtedness
and accrued but unpaid interest thereon, such Distribution shall, for federal income tax purposes,
be allocated to the principal amount of the Claim first and then, to the extent the consideration
exceeds the principal amount of the Claim, to accrued but unpaid interest.

       Dated the date set forth above.

                                                      VEROBLUE FARMS USA, INC.
                                                      on behalf of itself and its substantively con-
                                                      solidated debtors

                                                      By: /s/ Norman McCowan______
                                                             Norman McCowan
                                                             Chief Executive Officer

ELDERKIN & PIRNIE, PLC


By: /s/ Dan Childers___________________
       Dan Childers
       Attorney for Debtor



                                                 34
 Case 18-01297     Doc 465    Filed 04/15/19 Entered 04/15/19 13:40:59    Desc Main
                              Document      Page 39 of 39


AG & BUSINESS LEGAL STRATEGIES



By: /s/ Joseph A. Peiffer_____________
       Joseph A. Peiffer
       Attorney for Debtor

                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 15th day of March 2019, a copy of
the foregoing document was filed with the Clerk of Court for the United States Bank-
ruptcy Court for the Northern District of Iowa using the CM/ECF system and served
electronically on those participants that receive service through the CM/ECF System.
The undersigned further certifies the foregoing document was sent to persons or rep-
resentatives via electronic mail or U.S. Mail postage pre-paid as set forth below.

                                              Signed: /s/ Hannah Hanser


 Phillip L. Sheets, Ltd.                  William John Turk
 c/o Phillip Sheets                       5621 Valhalla Drive
 7632 Jefferson Rd                        North Richland Hills, TX 76180
 Belleville, IL 62221

 McDonald Supply/Hajoca Corp              Elizabeth M. Lally
 c/o Alysia Hedrick                       17838 Burke Street, Suite 250
 P.O. Box 708                             Omaha, NE 68118
 Dubuque, IA 52004-0708

 Laura M. Hyer                            Joseph E. Schmall
 Bradley & Riley PC                       Bradley & Riley
 P.O. Box 2804                            P.O. Box 2804
 Cedar Rapids, IA 52406-2804              Cedar Rapids, IA 52406-2804

 Eric W. Lam
 Simmons Perrine Moyer Bergman PLC
 115 Third Street SE, Suite 1200
 Cedar Rapids, IA 52401


18978952




                                         35
